     Case 2:20-cr-00054 Document 85 Filed 07/06/21 Page 1 of 3 PageID #: 345




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                        Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

       Defendant.


                               DEFENDANT’S WITNESS LIST

       1.    Nedeltcho Vladimirov

       2.    Kevin Young
             166 Cline Avenue, Hurricane, WV 25526

       3.    Rosseitsa Zbrozkoea, Girlfriend

       4.    Terry Hedrick

       5.    James Grant

       6.    Mike Doss

       7.    Sharon Patrick

       8.    Kayla Powers

       9.    Brittany Sierra

       10.   Sara Rayner

       11.   Daniel Utt

       12.   Sharon Harper

       13.   Terrell Martin

       14.   Jason Spear

       15.   Any and all witnesses listed and or called by the United States.
    Case 2:20-cr-00054 Document 85 Filed 07/06/21 Page 2 of 3 PageID #: 346




      16.    Aaron Dunbar

      17.    Stephane Miller


                                              NEDELTCHO VLADIMIROV,

                                              By Counsel.

      CICCARELLO, DEL GIUDICE & LAFON




By: /s/Timothy J. LaFon______________
  Timothy J. LaFon (#2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304)344-4440
  Attorney for Defendant




                                          2
      Case 2:20-cr-00054 Document 85 Filed 07/06/21 Page 3 of 3 PageID #: 347




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                        Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Defendant’s Witness List” has

been served upon all parties via the Court’s electronic filing system on the 6th day of July, 2021:

                                                     Andrew Tessman, Esquire
                                                     United States Attorney’s Office
                                                     P.O. Box 1713
                                                     Charleston, West Virginia 25326

CICCARELLO, DEL GIUDICE & LAFON



By:_/s/Timothy J. LaFon_____________
  Timothy J. LaFon (#2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-7-6 - Witness List.docx




                                                                      3
